OPINION OF THE COURT
Per Curiam.
Trevor K. Rupnarain has submitted an affidavit sworn to June 29, 2011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Rupnarain was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on August 6, 1990, under the name Trevor Krishna Rupnarain.
On March 16, 2011, Mr. Rupnarain pleaded guilty before the Honorable Joel Blumenfeld, in the Supreme Court, Queens County, to one count of criminal facilitation in the fourth degree, in violation of Penal Law § 115.00 (1), a class A misdemeanor, in satisfaction of the charges against him set forth in indictment No. 1189/10, which charged him with, inter alia, grand larceny in the second degree, a felony. As revealed in a transcript of his plea, he was indicted for his role in a mortgage fraud scheme. Also revealed is the fact that his resignation from the bar was made a condition of his plea. He was sentenced on August 15, 2011, to a conditional discharge of one year and directed to make restitution in the amount of $50,000.
Mr. Rupnarain acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of its submission.
Mr. Rupnarain’s resignation is submitted subject to any application by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends the acceptance of Mr. Rupnarain’s resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Mr. Rupnarain is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
*31Prudenti, P.J., Mastro, Rivera, Skelos and Sgroi, JJ., concur.
Ordered that the resignation of Trevor K. Rupnarain, admitted as Trevor Krishna Rupnarain, is accepted and directed to be filed; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Trevor K. Rupnarain, admitted as Trevor Krishna Rupnarain, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Trevor K. Rupnarain, admitted as Trevor Krishna Rupnarain, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Trevor K. Rupnarain, admitted as Trevor Krishna Rupnarain, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or othér public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Trevor K. Rupnarain, admitted as Trevor Krishna Rupnarain, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and Mr. Rupnarain shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).